        Case 2:19-cr-00069-JAD-CWH Document 13 Filed 07/15/19 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:19-cr-00069-JAD-CWH
 4
                   Plaintiff,                          ORDER
 5
            v.
 6                                                            ECF No. 13
     MICHAEL LAVELLE COLLINSWORTH,
 7
                   Defendant.
 8
 9
10          IT IS ORDERED that the sentencing hearing currently scheduled for Tuesday,
11   July 23, 2019 at 10:30 a.m., be vacated and continued to _____________________  at thep.m.
                                                               September 3, 2019 at 2:30     hour
12   of _______ ___.m.
13
            DATED this 17th
                       ____ day of July, 2019.
14
                                                                            ___
15
                                                 UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
